Exhibit (a)(1)(C) AWARE, INC. OFFER TO EXCHANGE CERTAIN OUTSTANDING STOCK OPTIONS FOR AGRANT OF THE RIGHT TO RECEIVE NEW SHARES OF UNRESTRICTED COMMON STOCK DATED DECEMBER 14, 2009 WITHDRAWAL FORM Please read this Withdrawal Form carefully. If you previously elected to tender all of your eligible options in exchange for a grant to receive new shares of unrestricted common stock, subject to and upon the terms and conditions set forth in the Aware, Inc. Offer to Exchange Certain Outstanding Stock Options for a Grant of the Right to Receive New Shares of Unrestricted Common Stock dated December 14, 2009, and you would like to withdraw the tender of your eligible options, you may do so by submitting a completed, signed and dated Withdrawal Form, which must be received by Aware, Inc. (“Aware”) before 12:00 midnight, New York City time, on the expiration date, which is currently January 12, 2010 (the “Expiration Date”) (or if the exchange offer is extended, your Withdrawal Form must be received before the extended expiration date of the exchange offer). If you intend to submit this Withdrawal Form, you must complete, sign and date a copy of this Withdrawal Form and return it to Aware by hand or via overnight delivery or regular mail to: Aware, Inc.
